Citation Nr: 1234522	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-49 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), for the portion of the appeal period extending from April 16, 2008, to February 15, 2010; and in excess of 70 percent, for the portion of the appeal period extending from February 16, 2010, forward.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in which an increased rating of 50 percent was granted for PTSD, effective from April 16, 2008.  

While the appeal was pending, an April 2010 rating decision was issued granting an increased 70 percent rating for PTSD from February 16, 2010.  Because the aforementioned increase granted during the appeal period does not represent the maximum rating available for PTSD, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

An October 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

For purposes of clarification, there was no request for a Board hearing made in this case.

A claim for an earlier effective date for PTSD has been raised by the record (May 2010 Veteran's statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  For the portion of the appeal period extending from April 16, 2008 to February 15, 2010, the Veteran's PTSD has most nearly approximated occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

2.  For the portion of the appeal period extending from February 16, 2010 forward, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  

3.  The evidence does not reflect that for any portion of the appeal period, the Veteran's PTSD has been productive of total occupational and social impairment and/or associated manifestations.


CONCLUSIONS OF LAW

1.  For the portion of the appeal period, extending from April 16, 2008 to February 15, 2010, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  

2.  For the portion of the appeal period, extending from February 16, 2010 forward, the criteria for an evaluation in excess of 70 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With respect to the increased rating claim for PTSD on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in letters dated in May 2008 and April 2009.  Thereafter, the RO adjudicated the claim in a July 2008 rating action, a November 2009 Statement of the Case (SOC) and in a Supplemental SOC issued in April 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the increased rating claim for PTSD on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service evidence were obtained for the file.  He has provided lay statements on his behalf.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in June 2008 and February 2010.  The Veteran and his representative have not maintained that these examinations were inadequate or that the Veteran's condition has become worse since last evaluated.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2011).

Factual Background

By rating action of October 2001, service connection was established for PTSD, for which an initial 30 percent evaluation was assigned effective from February 2001.  

On May 13, 2008, the Veteran filed an increased rating claim for PTSD, representing the start of the appeal period applicable to this case.  At that time, the Veteran provided a lay statement indicating that he had to leave his job due to PTSD, and was now at a lower paying, less stressful position.   

Also provided for the record in May 2008, was a report of a private psychologist, Dr. T.M.L., dated in April 2008.  It was noted that the Veteran's current symptoms included: nightmares; panic attacks; trust issues; anger; hypervigilance; recurrent thoughts; avoidance of stimuli related to his combat experience; and an exaggerated startle response.  The report revealed that the Veteran had been employed with Xerox for over 30 years, but was forced to leave his job due to increased stress and panic attacks.  It was mentioned that he had gone to school and obtained a job with lower pay and stress levels.  The psychologist observed that anxiety and panic symptoms continued to inhibit the Veteran's job performance.  PTSD was assessed and a Global Assessment of Functioning (GAF) score of 50 to 55 was assigned.  

A VA PTSD examination was conducted in June 2008.  It was noted that the Veteran had been married for 37 years and had two adult daughters, and had good relationships with these family members.  The report revealed that the Veteran had been employed by Xerox for 33 years as a technician, and took a buyout package 3 years previously, explained as due to being unable to take the pressures of work, concentrate, or do his job effectively.  It was noted that he was out of work for 1 year thereafter, and since then, had been employed full-time as a maintenance worker for YMCA.  The Veteran mentioned being treated by Dr. T.M.L until March 2008, and indicated that subsequently, he was receiving medication (Paxil and Xanax) through his general physician, Dr. M.  

The Veteran's report symptoms included panic attacks - occurring at least weekly; anger without provocation; frequent mood swings; daytime memories of war; recurring bad dreams; sleep impairment; and hypervigilance.  The Veteran indicated that during the past few years he had increasingly been avoiding socializing to the extent that he used to.  The examiner indicated that the Veteran had severe hearing loss, apparent on examination.  It was also noted that the Veteran was missing the pinkie finger of his left hand, which had been cut in an accident several years previously.    

On mental status examination, the Veteran was appropriately dressed and fully oriented.  There was no evidence of a thought disorder, hallucinations, delusions, or homicidal/suicidal ideation.  Mood was neutral, affect was blunted and speech was normal.  Memory skills and concentration were intact, perception was appropriate, and intellectual functioning was average.  The Veteran reported that he was having difficulty with concentration and memory at work and during his daytime activities.  He indicated that he forgot things and had a difficult time focusing.  Abstract reasoning, judgment, impulse control and insight were all intact.

The report revealed that the Veteran's major source of stress was an inability to concentrate.  The Veteran reported that he left Xerox because he could not longer concentrate at work (for example, reading the same content over and over, and not retaining information).  It was noted that he took on a new job to decrease stress, but was still having problems.  The Veteran reported that in his new job, he needed to obtain a federal license relating to pool maintenance; but that he had an anxiety attack and failed the examination.  He indicated that he needed this license to maintain employment, and believed that his ability to focus and concentrate were severely impaired.   

The Veteran indicated that his primary social activity was fishing.  It was also mentioned that he was a member of a gun club and went shooting at the gun range regularly.  The report indicated that the Veteran occasionally went out socially with his wife or friends.  He stated that he needed to be alone often and tended to isolate himself.  He also mentioned that he was a heavy drinker, but did not drink and drive.  The examiner observed that the Veteran was fully independent with regard to all activities of daily living.  

Chronic, moderate PTSD was diagnosed and a GAF score of 53 was assigned.  The examiner observed that the Veteran's symptoms seem to have exacerbated and his level of functioning appeared to have decreased since the last evaluation of 2004.  The examiner concluded that the Veteran's PTSD symptoms did not prevent him from being employed.  

In a July 2008 rating decision, an increased rating of 50 percent was granted for PTSD, effective from April 16, 2008.  

In a statement/NOD received in April 2009, the Veteran maintained that a 70 percent evaluation was warranted for his PTSD, stating that he had severe deficiencies in most areas.  He added that the report of Dr. T.M.L. confirmed that a 70 percent evaluation was warranted and indicated that obsessive rituals, panic attacks, impaired impulse control, depression, uncontrolled rage, and difficulty in adapting to stressful circumstances were all part of his everyday life. 

In an second statement/substantive appeal received in December 2009, the Veteran again maintained that a 70 percent evaluation was warranted.  He indicated that after 33 years he left a job with an annual salary of $ 58,000.00 for a lesser job making $ 40, 000.00 because he could not take the pressure of work any longer.  He stated that the events of 9/11 stimulated strong post-Vietnam emotions and made him aware that he could not stay at his job any longer.  He added that his job was productive of increased pressure due to personnel cuts, giving the Veteran more responsibility.  He further reported that recent events in the Middle East had caused his nightmares to return, his relationships to suffer, and his panic attacks and depression to increase.  The Veteran concluded that Xanax and alcohol appeared to be the only way he could sleep at night.  

A VA examination was conducted in February 2010 and the claims folder/medical records were reviewed.  The Veteran reported that he had seen a psychiatrist 10 years previously, but not any longer and indicated that he received prescriptions of Paxil and Xanax from his primary care physician.  

The Veteran complained that he was overwhelmed and unable to function properly at work.  He indicated that he had been unable to pass a necessary certification test because his mind went blank and mentioned that he had problems concentrating at work.  He acknowledged having symptoms of sleep impairment and nightmares.  He mentioned having hypervigilance, "explosive anger" and avoidance or crowds.  The examiner observed that the Veteran did not report having any additional symptoms since the last VA examination of 2008, but that his symptoms were occurring more often and were more difficult to cope with.

Occupationally, the Veteran reported that he had worked for Xerox as a technician for 33 years, but left that job in 2005, reporting that the pressure was too much for him.  After 6 months of unemployment, he was employed with YMCA as a facilities specialist, indicating that he took this job because it was less stress and pressure.  He indicated that several co-workers had recently been laid off, and that he was now expected to fill the role of 3 employees.  The Veteran reported that this increase in responsibility and pressure had resulted in increased PTSD symptoms such as irritability and decreased sleep.  The Veteran indicated that he had recently yelled at his boss in an angry outburst and was concerned that he would soon be fired from his job.  

Socially, the report indicated that the Veteran had been married for 38 years and had 2 adult daughters; his relationship with these family members was described as wonderful.  He mentioned that although he had a group of good friends, he did not socialize with them or make plans with them, and most of the time he just wanted to be alone.  It was noted that he enjoyed fishing, watching TV and other isolative activities.  The Veteran mentioned that he had been heavily drinking for 2 years.

On mental status examination, the Veteran was appropriately dressed (although his clothes were described as stained) and fully oriented.  Mood was irritable and anxious; speech was normal but low.  There was no evidence of hallucinations, delusions, or suicidal/homicidal ideation.  Thought processes were coherent, organized and intact.  Concentration was appropriate; insight and judgment were limited.  

The examiner summarized that the Veteran continued to experience symptoms of PTSD since his last VA evaluation of 2008, and observed that although symptoms had not changed since then, they appeared to have increased in severity, particularly in relation to his work environment.  It was noted that occupationally, the Veteran struggled with concentration, irritability, and anger management, all symptoms of PTSD.  The examiner indicated that the Veteran was concerned that these symptoms would eventually cause him to be fired from his job.  It was observed that the Veteran had taken a lower skilled, lower paid position to decrease the stress of his previous job, but remained unable to successfully cope.  Socially, it was reported that the Veteran denied engaging in social activities with people other than his wife and indicated that he used to have a lot of friends.  It was noted that he participated in isolative hobbies.  The examiner concluded that the Veteran exhibited signs and symptoms of PTSD as a function of his combat experiences which resulted in deficiencies in mood and occupational, as well as social functioning.  Chronic PTSD was assessed and a GAF score of 50 was assigned.  The examiner indicated that the Veteran was employed, but might not be capable of maintaining his employment due to an exacerbation of PTSD symptoms.  

In an April 2010 rating decision, an increased rating of 70 percent was granted for PTSD, effective from February 16, 2010.


Analysis

The Veteran contends that an initial evaluation in excess of 50 percent for PTSD is warranted for the portion of the appeal period extending from April 16, 2008 to February 15, 2010, and that an evaluation in excess of 70 percent is warranted for the portion of the appeal period extending from February 16, 2010, forward.  

In this regard, the Board notes that while the Veteran's increased rating claim was filed on May 13, 2008, the applicable appeal period in this case runs from April 16, 2008; as the July 2008 rating action on appeal granted an increased evaluation of 50 percent for PTSD from that earlier date, based on a private medical statement dated on April 16, 2008, which was found to be the basis for the increase.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The Veteran's disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, used for the evaluation of PTSD.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events.  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Having reviewed the record in its entirety, the Board concludes that the criteria for a 50 percent evaluation and no greater are met for the portion of the appeal period extending from April 16, 2008 to February 15, 2010.  The evidence establishes that consistently during this time period, symptoms of anxiety, depression, sleep impairment, subjective complaints of memory loss and concentration, disturbances of motivation and mood, panic attacks, hypervigilance and nightmares have been documented.  These symptoms are consistent with the enumerated criteria supporting a 50 percent evaluations.  

Socially, the evidence reflects that the Veteran is somewhat isolated with a limited social life.  However, the facts also confirm that the Veteran is in a stable and long-term marriage during this time.  This finding in and of itself is inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  Moreover, were the Veteran in fact be unable to establish and maintain effective relationships it would logically and almost necessarily follow that he could not function in the role of employee, even in a job requiring minimal contact with others.  Here, the file reflects that he has been employed throughout the appeal period at issue. Accordingly, a demonstrated inability to establish and maintain effective relationships is not shown in this case during to time period prior to February 16, 2010. 

Industrially, the evidence contained in the file reflects that the Veteran has been employed throughout the appeal period at issue.  There record during this time period contains no indication of an inability to follow simple or complex instructions, or impairment of insight and judgment.  As such the findings made during this portion of the appeal period are inconsistent with evidence of occupational impairment with deficiencies in most areas, as is provided for in the regulatory criteria for a 70 percent rating. 

As related to social and industrial impairment, the Veteran's GAF scores are also relevant.  GAF scores assigned during the appeal period have varied little and have been consistently in the range of 50 to 55, primarily indicative of moderate difficulty in social, occupational, or school functioning.  However, significantly, during the appeal period prior to February 16, 2010, the evidence fails to show nearly all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the clinical evidence contains no mention or endorsement of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; depression affecting the ability to functional independently and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  While irritability has been noted, there have been no objectively recorded incidents of impaired impulse control, such as those manifested by violence.  

In addition, contrary to the Veteran's assertions, the April 16, 2008 medical report of a private psychologist fails to support the assignment of a 70 percent evaluation.  Therein, the psychologist did not specifically find any evidence of the enumerated criteria supporting a 70 percent evaluation and failed to reveal evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or an inability to establish and maintain effective relationships.  Findings of anxiety, panic attacks, suspiciousness, nightmares and disturbances of motivation and mood noted therein are clearly consistent with the assignment of a 50 percent evaluation.  Further, the assigned GAF score of 50-55, is indicative of moderate impairment, and fails to support the assignment of a 70 percent evaluation.  Accordingly, while a 50 percent evaluation for PTSD is supported by this evidence, a 70 percent evaluation is not.

In an April 2009 lay statement, the Veteran maintained that a 70 percent evaluation was warranted for his PTSD, stating that he had severe deficiencies in most areas and indicating that obsessive rituals, panic attacks, impaired impulse control, depression, uncontrolled rage, and difficulty in adapting to stressful circumstances were all part of his everyday life.  While the Veteran is generally considered competent to provide this lay information, it must be assessed for its credibility.  In this regard, the clinical records contain no suggestion of obsessive rituals or indications of uncontrolled rage or impaired impulse control; nor did the Veteran himself provided any such examples prior to February 16, 2010.  In addition, given the Veteran's proven long term ability to both keep his job and maintain a long-term marriage, severe deficiencies in most areas are not shown.  While there is arguably some indication of difficulty in adapting to stressful circumstances, this factor alone does not provide a basis for the assignment of a 70 percent evaluation prior to February 16, 2010; particularly in the absence of nearly all of the other enumerated criteria or GAF scores consistently reflective of serious impairment.  

Overall, the Board finds the contemporaneous information documented in the VA examination reports used for evaluative purposes by medical professionals to be of greater reliability, and therefore more probative and credible, than lay statements of the Veteran made in 2009, primarily made for purposes of pursuing additional compensation.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

The Board observes that since between April 16, 2008 and February 15, 2010, the lay and clinical evidence contains mention and/or indications of several of the enumerated criteria consistent with assignment of a 50 percent evaluation including: panic attacks; trouble concentrating, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Accordingly, during this portion of the appeal period, the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent, as explained herein.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

With respect to the portion of the appeal period extending from February 16, 2010 forward, the Board finds that evidence relating to this portion of the appeal period indicates that the criteria for a 70 percent evaluation, but no greater, have been met.  A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

The February 16, 2010 VA examination report reflects that the Veteran's PTSD symptoms were occurring more often and were more difficult to cope with.  At this time, evidence indicated difficulty in adapting to stressful circumstances (including work or a worklike setting).  In this regard, evidence documents the Veteran's irritability; difficulty with concentration and memory, his low stress tolerance, and trouble relating to his supervisor, and low stress tolerance.  In this regard, the Veteran reported that this increase in responsibility and pressure had resulted in increased PTSD symptoms such as irritability and decreased sleep.  The Veteran indicated that he had recently yelled at his boss in an angry outburst and was concerned that he would soon be fired from his job.  

The examiner summarized that the Veteran continued to experience symptoms of PTSD since his last VA evaluation of 2008, and observed that although symptoms had not changed since then, they appeared to have increased in severity, particularly in relation to his work environment.  It was noted that occupationally, the Veteran struggled with concentration, irritability, and anger management, all symptoms of PTSD.  The examiner indicated that the Veteran was concerned that these symptoms would eventually cause him to be fired from his job.  Socially, it was reported that the Veteran denied engaging in social activities with people other than his wife and indicated that he used to have a lot of friends.  It was noted that he participated in isolative hobbies.  The examiner concluded that the Veteran exhibited signs and symptoms of PTSD as a function of his combat experiences which resulted in deficiencies in mood and occupational, as well as social functioning.  Chronic PTSD was assessed and a GAF score of 50 was assigned.  The examiner indicated that the Veteran was employed, but might not be capable of maintaining his employment due to an exacerbation of PTSD symptoms.  

In essence it was not until February 16, 2010 that actual evidence of impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships was reported (i.e.; evidenced by the Veteran's angry outburst at his supervisor).  In addition, the GAF score of 50 assigned on February 16, 2010 is consistent with serious symptoms or a serious impairment in social, occupational, or school functioning, and reflects a greater degree of overall impairment than previously shown.  Significantly, it was not until February 16, 2010 that a VA examiner specifically assessed that the Veteran had occupational and social impairment with deficiencies in most areas (mood, industrial and social), consistent with the 70 percent criteria.

The Board observes that since February 16, 2010, the lay and clinical evidence contains mention and/or indications of several of the enumerated criteria consistent with assignment of a 70 percent evaluation including occupational and social impairment with deficiencies in most areas, impaired impulse control, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  

However, significantly, the overall disability picture and most probative evidence does not support a finding of total occupational and social impairment warranting the assignment of a 100 percent evaluation during any portion of the appeal period.  In this regard, neither clinical nor lay evidence reveals that symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name, consistent with the assignment of a 100 percent evaluation, were shown during the any portion of the appeal period.  

Moreover and significantly, no clinical records or examination reports pertinent to the appeal period have described or assessed the Veteran as totally impaired both occupationally and socially, as required under the pertinent rating criteria.  The fact that the Veteran is still working and has been married for nearly 40 years, is prima facie evidence which supports a finding that neither total occupational or social impairment is shown.  In addition, GAF scores assigned during the appeal period similarly fail to support such a finding, ranging from a high of 55 to a low of 50, indicative of only moderate to serious impairment in social and occupational functioning, and never reflective of total impairment.    

Accordingly, during the appeal period extending from February 16, 2010, the preponderance of the evidence is against the assignment of an evaluation in excess of 70 percent, as explained herein.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact of generalized anxiety disorder and depressive disorder on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and manifestations described by the lay and clinical evidence fit within the criteria found in the relevant diagnostic code (9411) used for evaluating PTSD.  Moreover, the highest schedular evaluation available under that code has not yet been assigned.  In short, the rating criteria contemplate not only the symptoms but also the severity of the disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran has been employed throughout the appeal period and presumable is still employed, as the file contains no indication to the contrary.  Accordingly, at this point, a TDIU claim has not been reasonable raised.  



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD for the portion of the appeal period extending from April 16, 2008 to February 15, 2010, is denied.  

Entitlement to an evaluation in excess of 70 percent for PTSD for the portion of the appeal period extending from February 16, 2010 forward, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


